In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00232-CR


                           NOEL V. ANDRADE, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 320th District Court
                                   Potter County, Texas
            Trial Court No. 75,063-D, Honorable Pamela Cook Sirmon, Presiding

                                       July 10, 2019

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Pursuant to a plea bargain agreement, appellant Noel V. Andrade was convicted

of possession of a controlled substance. The trial court’s certification of appellant’s right

of appeal reflects that appellant’s case is a plea-bargain case with no right of appeal and

that appellant waived the right of appeal. TEX. R. APP. P. 25.2(a)(2), (d). Notwithstanding

the certification, appellant filed a notice of appeal challenging his conviction. An appeal

must be dismissed unless a certification showing that the appellant has the right to appeal

has been made a part of the appellate record. TEX. R. APP. P. 25.2(d). We notified
appellant of the consequences of the certification and invited him to provide an amended

certification showing a right of appeal. Appellant has filed a response but has not shown

grounds for continuing the appeal.1 Nor was an amended or other certification filed

indicating that appellant has a right to appeal.

        Accordingly, we dismiss the appeal based on the trial court’s certification that

appellant waived all appeals and has no right of appeal.



                                                                 Per Curiam


Do not publish.




         1 On June 24, 2019, appellant filed a “Motion for Hearing Under Defendant’s 14th Amendment Right

of Speedy Trial” seeking habeas relief. As we informed him in Ex parte Andrade, No. 07-19-00234-CR,
2019 Tex. App. LEXIS 5303, at *1 (Tex. App.—Amarillo June 25, 2019, orig. proceeding) (per curiam)
(mem. op, not designated for publication), the Court of Criminal Appeals has exclusive habeas jurisdiction
in felony cases. Accordingly, his motion is denied.

                                                    2